Case 2:20-bk-21020-BR        Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18            Desc
                              Main Document    Page 1 of 21


 1 Jason M. Rund
   840 Apollo Street, Suite 351
 2 El Segundo, CA 90245
   Telephone: (310) 640-1200
 3 Facsimile: (310) 640-0200
   trustee@srlawyers.com
 4

 5 Chapter 7 Trustee

 6

 7

 8                            UNITED STATES BANKRUPTCY COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10                                       LOS ANGELES DIVISION

11 In re                                              )   Case No. 2:20-bk-21020-BR
                                                      )
12 THOMAS VINCENT GIRARDI,                            )   Chapter 7
                                                      )
13                 Debtor.                            )   CHAPTER 7 TRUSTEE'S
                                                      )   APPLICATION TO EMPLOY HAHN
14                                                    )   FIFE & COMPANY, LLP AS
                                                      )   ACCOUNTANTS; DECLARATION OF
15                                                    )   DONALD T. FIFE RE
                                                      )   DISINTERESTEDNESS IN SUPPORT
16                                                    )   THEREOF
                                                      )
17                                                    )   [No hearing required]

18 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE,

19 AND INTERESTED PARTIES:

20         By this Application, Jason M. Rund, Chapter 7 Trustee (“Applicant” or “Trustee”) for the

21 estate of Thomas Vincent Girardi (the “Debtor”), respectfully seeks authority to employ Hahn Fife

22 & Company, LLP (“Hahn Fife”), as his accountants. In support of this Application, Applicant

23 respectfully represents as follows:

24         1.      A Chapter 7 Involuntary Petition was filed against the Debtor on December 18,

25 2020, by petitioning creditors Robert M. Keese, John Abassian, Erika Saldana, Virginia Antonio

26 and Kimberly Archie (the “Petitioning Creditors”). On December 24, 2020, the Petitioning

27 Creditors filed an emergency motion for appointment of an interim trustee [Doc 13], which was

28


                                                  -1-
Case 2:20-bk-21020-BR         Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18                   Desc
                               Main Document    Page 2 of 21


 1 granted by the Court on January 5, 2021 [Doc 39]. On January 6, 2021, the United States Trustee

 2 appointed the Trustee.

 3          2.      Based upon Applicant’s review of pleadings, financial records and other information

 4 provided to Applicant he has determined that it is necessary to his administration to retain the

 5 services of an accountant to provide support typically provided by a certified public accountant on

 6 behalf of a trustee of a bankruptcy estate and certain other things required or which may be

 7 required by the particular circumstances in this case. Such tasks include, but are not limited to, the

 8 following:

 9                  A.      review of the Debtor’s prior tax returns and financial records related to the

10 liquidation of the estate’s assets and the transactions attendant thereto;

11                  B.      review and analysis of financial records regarding estate assets to determine

12 the appropriate (and most beneficial to the estate) treatment for tax purposes, including capital

13 gains calculations, consideration of tax attributes inherited from the Debtor and other tax

14 considerations in connection with estate assets;

15                  C.      preparation of the estate’s tax returns to reflect the transactions of the estate

16 and the liquidation of its assets;

17                  D.      assisting Applicant in evaluating and analyzing secured and unsecured

18 claims against the estate, including, but not limited to, tax claims asserted by the taxing authorities;

19                  E.      communicate with taxing authorities on behalf of the estate;

20                  F.      obtain the required tax clearances for the estate’s tax returns;

21                  G.      perform any other financial analysis, investigation, general and/or forensic

22 accounting services and address any other tax matters which may be required by the Trustee to

23 properly administer the estate and maintain tax compliance. The Trustee reserves the right to retain

24 another professional to perform a forensic analysis as the circumstances of the case evolve. If this

25 occurs, there will be no duplication of services; and

26                  H.      providing tax and accounting-related litigation support to Applicant.

27          3.      Applicant seeks to employ Hahn Fife as his accountants effective as of March 1,

28 2021.


                                                       -2-
Case 2:20-bk-21020-BR         Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18                 Desc
                               Main Document    Page 3 of 21


 1          4.      Hahn Fife is experienced in insolvency related matters, including providing

 2 accounting services to various interested parties, including trustees, creditors and debtors-in-

 3 possession, and it is well able to perform the accounting services required in this case. The breadth

 4 of Hahn Fife’s experience is set forth in the Firm Statement of Qualifications attached as Exhibit

 5 “1” to the Declaration of Donald T. Fife (“Fife Declaration”), appended hereto.

 6          5.      Applicant proposes to retain Hahn Fife upon the following basis: except as the Court

 7 may otherwise determine, after due notice, Hahn Fife will, pursuant to Bankruptcy Code sections

 8 330 and 331, petition the Court upon notice to creditors and interested parties, for an allowance of

 9 fees and reimbursable costs not more frequently than every 120 days, which petition will be heard

10 upon notice to creditors and interested parties. Hahn Fife expects that its compensation will be

11 based upon a combination of factors, including without limitation, its customary fees charged to

12 clients, as those fees are adjusted from time to time, experience and reputation of the firm, time

13 expended, results achieved, novelty and difficulty of matters undertaken, including time limitations

14 imposed, preclusion from other employment, desirability of the case, and nature and length of the

15 professional relationship and awards in similar cases. Hahn Fife’s current rates range from $80.00

16 per hour for staff to $450.00 per hour for a partner. There will be no written employment

17 agreement, separate from this application and the order to be obtained hereon, and the only source

18 of payment or compensation is the estate.

19          6.      As indicated by the attached Declaration of Donald T. Fife, Hahn Fife is familiar

20 with the Bankruptcy Code, the Bankruptcy Rules and the Local Bankruptcy Rules, and will comply

21 with the Code and the Rules. Hahn Fife has agreed to perform accounting services and to

22 thereafter make application to this Court for compensation. Hahn Fife has further agreed and will

23 accept as their fee such amount as is determined by the Court to be reasonable and proper.

24          7.      To the best of Applicant’s knowledge and after review of the Fife Declaration, Hahn

25 Fife: (a) does not hold or represent any interest adverse to the Debtor, the creditors, and the estate;

26 (b) has no connection with the Debtor, the creditors, any other party in interest, their respective

27 attorneys and accountants, the United States Trustee, or any bankruptcy judge presiding in the

28


                                                      -3-
Case 2:20-bk-21020-BR        Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18                Desc
                              Main Document    Page 4 of 21


 1 United States Bankruptcy Court; and (c) is disinterested as that term is defined in 11 U.S.C. §§

 2 101(14) and 327(a).

 3         8.      Neither Applicant nor Hahn Fife have a pre-petition claim against the estate.

 4         9.      Applicant has caused notice of this application to be given to those entitled thereto

 5 pursuant to Local Bankruptcy Rule 2014-1(b)(2) and (3). Attached as Exhibit “3” is a copy of

 6 Applicant’s notice to creditors of his application to employ Hahn Fife as his accountants in this

 7 case.

 8         WHEREFORE, Applicant prays for an order of this Court authorizing him to employ Hahn

 9 Fife as his accountants, effective as of March 1, 2021, as an administrative expense in this

10 bankruptcy case, and for such other and further relief as may be determined just and proper.

11

12 Dated: March 4, 2021                        /s/ JASON M. RUND
                                                 Jason M. Rund
13                                               Chapter 7 Trustee
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    -4-
Case 2:20-bk-21020-BR         Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18                 Desc
                               Main Document    Page 5 of 21


 1                               DECLARATION OF DONALD T. FIFE

 2
            I, Donald T. Fife, declare:
 3
            1.      I am a Certified Public Accountant, duly licensed by the State of California. I am a
 4
     partner of the accounting firm of Hahn Fife & Company, LLP (the “Firm”).
 5
            2.      All of the facts alleged herein are within my own personal knowledge and if called
 6
     upon to testify I could and would testify competently thereto.
 7
            3.      Applicant has requested that the Firm perform accounting services for the
 8
     bankruptcy estate as further described in the application to employ the Firm ("Application"). I will
 9
     be the CPA primarily responsible for services provide in this matter. This declaration is submitted
10
     in support of the Application.
11
            4.      The Firm is experienced in bankruptcy matters, including those involving trustees,
12
     bankruptcy estates, and issues relating to the tax effects from sale of estate assets. I am competent
13 to perform the requisite accounting services in this case.

14          5.      Attached hereto as Exhibit “1” is the Firm's Statement of Qualifications, hourly rates
15 and my biography. These rates charged by the Firm may change from time to time. The hourly

16 rates in effect as this case progresses will be one of the factors upon which the Firm will base its

17 request for compensation. The Firm’s current rates range from $80.00 per hour for staff to $450.00

18 per hour for a partner. Attached hereto as Exhibit “2” is a schedule of expense reimbursement

19 rates.

20          6.      Except as the court may otherwise determine, the Firm will, pursuant to Bankruptcy
21 Code §§ 330 and 331, petition the Court for allowance of fees not more frequently than every 120

22 days, which petition will be heard upon notice to creditors and interested parties. The Firm will

23 accept such fees as may be awarded by the Court. The Firm expects that its compensation will be

24 based upon a combination of factors, including, without limitation, its customary hourly fees

25 charged to its clients which pay the Firm monthly, as those fees are adjusted from time to time,

26 experience and reputation, time expended, results achieved, novelty and difficulty of matters

27 undertaken, including time limitations imposed, preclusion from other employment, the nature and

28 length of the professional relationship and awards in similar cases.


                                                      -5-
Case 2:20-bk-21020-BR   Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18   Desc
                         Main Document    Page 6 of 21
Case 2:20-bk-21020-BR   Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18   Desc
                         Main Document    Page 7 of 21




                                 EXHIBIT 1
Case 2:20-bk-21020-BR       Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18            Desc
                             Main Document    Page 8 of 21



                            Firm Statement of Qualifications

The Firm was formed in September of 2003 and provides accounting and consulting
services relating primarily to bankruptcy, litigation, turnaround, fraud and receivership
matters. The Firm’s professionals have extensive experience and training in these
specialized fields of accounting practice and have served a broad range of clients in
Southern California for many years. Following are brief summaries of the qualifications
of firm’s current professional staff. It is expected that the Firm will add professional staff
as required to serve client needs.


Donald T. Fife, CPA
Mr. Fife currently practices exclusively in bankruptcy, turnaround and litigation
consulting, providing services such as financial analysis, forensic accounting, tax
services and expert witness testimony. He serves clients such as bankruptcy trustees,
creditors, debtors, creditor’s committees and parties to civil litigation.
Mr. Fife has over 16 years of business and financial experience in accounting,
bankruptcy, turnaround, taxation and fraud investigation. He formerly practiced as an
accountant and consultant with Price Waterhouse, FTI Policano & Manzo, PHB Hagler
Bailly, Inc., Biggs & Company and Spicer & Oppenheim. Over the last 14 years, his
career has been concentrated in the areas of bankruptcy, turnaround, and litigation
support.
Mr. Fife is a Certified Public Accountant licensed in California. He is also a member of
the American Institute of Certified Public Accountants, the California Society of CPA’s,
the National Association of Bankruptcy Trustees, the American Bankruptcy Institute,
and the California Bankruptcy Forum. He received his bachelor’s degree in Business
Administration/Accounting from California State University at Los Angeles.

Hourly Rate: $450.00
Case 2:20-bk-21020-BR   Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18   Desc
                         Main Document    Page 9 of 21
Case 2:20-bk-21020-BR   Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18   Desc
                        Main Document     Page 10 of 21




                                 EXHIBIT 2
Case 2:20-bk-21020-BR     Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18     Desc
                          Main Document     Page 11 of 21




                    RATES FOR REIMBURSEMENT OF INCURRED EXPENSES
                               HAHN FIFE & COMPANY, LLP



      PHOTOCOPYING                                            $0.10 PER PAGE

      TELECOPIER - INCOMING                                   $0.15 PER PAGE
                   OUTGOING                                   $1.00 PER PAGE

      MILEAGE                                                 $0.27 PER MILE

      TELEPHONE                                               ACTUAL COST

      POSTAGE                                                 ACTUAL COST

      MESSENGER                                               ACTUAL COST

      OVERNIGHT MAIL                                          ACTUAL COST

      ON-LINE COMPUTER RESEARCH                               ACTUAL COST

      FILING FEES                                             ACTUAL COST

      DEPOSITION OR WITNESS FEES                              ACTUAL COST

      PARKING                                                 ACTUAL COST
Case 2:20-bk-21020-BR   Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18   Desc
                        Main Document     Page 12 of 21




                                 EXHIBIT 3
Case 2:20-bk-21020-BR        Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18               Desc
                             Main Document     Page 13 of 21


 1 Jason M. Rund
   840 Apollo Street, Suite 351
 2 El Segundo, CA 90245
   Telephone: (310) 640-1200
 3 Facsimile: (310) 640-0200
   trustee@srlawyers.com
 4

 5 Chapter 7 Trustee

 6

 7

 8                            UNITED STATES BANKRUPTCY COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10                                     LOS ANGELES DIVISION

11 In re                                                )   Case No. 2:20-bk-21020-BR
                                                        )
12 THOMAS VINCENT GIRARDI,                              )   Chapter 7
                                                        )
13                 Debtor.                              )   NOTICE OF CHAPTER 7 TRUSTEE’S
                                                        )   APPLICATION TO EMPLOY HAHN
14                                                      )   FIFE & COMPANY, LLP AS
                                                        )   ACCOUNTANTS
15                                                      )
                                                        )   [No hearing required]
16                                                      )
                                                        )
17                                                      )

18         TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY

19 JUDGE, THE DEBTOR, THE UNITED STATES TRUSTEE AND PARTIES-IN

20 INTEREST HEREIN:

21         PLEASE TAKE NOTICE that Jason M. Rund, Chapter 7 Trustee (“Trustee”) for the

22 estate of Thomas Vincent Girardi (the “Debtor”), has filed his application (the “Application”) for

23 authority to employ, pursuant to 11 U.S.C. § 330, Hahn Fife & Company, LLP (“Hahn Fife” or the

24 “Firm”), 790 East Colorado Boulevard, 9th Floor, Pasadena, California 91101; telephone (626) 792-

25 0855, as his accountants effective March 1, 2021. As set forth in detail in the Application, the Firm

26 will render accounting services typically provided by a certified public accountant on behalf of a

27 trustee of a bankruptcy estate and certain other things required or which may be required by the

28


                                                    -1-
Case 2:20-bk-21020-BR         Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18                  Desc
                              Main Document     Page 14 of 21


 1 particular circumstances in this case. The scope of Hahn Fife’s employment will include, but are

 2 not limited to, the following:

 3                  A.     review of the Debtor’s prior tax returns and financial records related to the

 4 liquidation of the estate’s assets and the transactions attendant thereto;

 5                  B.     review and analysis of financial records regarding estate assets to determine

 6 the appropriate (and most beneficial to the estate) treatment for tax purposes, including capital

 7 gains calculations, consideration of tax attributes inherited from the Debtor and other tax

 8 considerations in connection with estate assets;

 9                  C.     preparation of the estate’s tax returns to reflect the transactions of the estate

10 and the liquidation of its assets;

11                  D.     assisting Applicant in evaluating and analyzing secured and unsecured

12 claims against the estate, including, but not limited to, tax claims asserted by the taxing authorities;

13                  E.     communicate with taxing authorities on behalf of the estate;

14                  F.     obtain the required tax clearances for the estate’s tax returns;

15                  G.     perform any other financial analysis, investigation, general and/or forensic

16 accounting services and address any other tax matters which may be required by the Trustee to

17 properly administer the estate and maintain tax compliance. The Trustee reserves the right to retain

18 another professional to perform a forensic analysis as the circumstances of the case evolve. If this

19 occurs, there will be no duplication of services; and

20                  H.     providing tax and accounting-related litigation support to Applicant.

21          PLEASE TAKE FURTHER NOTICE that the relief requested is based on the
22 Application, the Declaration of Donald T. Fife (the “Fife Declaration”) attached thereto, this

23 Notice, the arguments of counsel, and other admissible evidence properly brought before the Court.

24 In addition, the Trustee respectfully requests that the Court take judicial notice of the chapter 7 case

25 docket and all pleadings filed in the above captioned chapter 7 bankruptcy case, including the

26 specific pleadings referenced in the Application.

27          PLEASE TAKE FURTHER NOTICE that the Trustee seeks to employ Hahn Fife at its
28 regular billing rates which generally range from $80.00 per hour for staff to $450.00 per hour for a


                                                      -2-
Case 2:20-bk-21020-BR         Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18                 Desc
                              Main Document     Page 15 of 21


 1 partner, as more fully described in the Application, subject to the Bankruptcy Court’s approval of

 2 Hahn Fife’s compensation and reimbursement of costs as provided by the Bankruptcy Code,

 3 specifically sections 330 and 331, the Federal Rules of Bankruptcy Procedure and the Local

 4 Bankruptcy Rules. The current billing rate for Donald T. Fife is $450.00 per hour. These rates

 5 may be adjusted annually from time to time.

 6          The Firm will only seek compensation pursuant to sections 330 and 331 of the Bankruptcy

 7 Code. All compensation will be paid from the funds of the Debtor’s bankruptcy estate. Hahn Fife

 8 has not received any retainer with respect to its employment.

 9          A copy of the Trustee’s Application can be obtained from the Bankruptcy Court or by

10 contacting the Trustee by telephone or written request sent to the physical address or email address

11 set forth at the top of page one of this notice.

12          PLEASE TAKE FURTHER NOTICE pursuant to Local Bankruptcy Rule 2014-
13 1(b)(3)(E), that any response and request for hearing on the Application must be in the form as

14 required by LBR 9013-1(f)(1), filed with the Clerk of the United States Bankruptcy Court, 255 E.

15 Temple Street, Los Angeles, California 90012, no later than fourteen (14) days from the date of

16 service of this Notice, plus an additional three (3) days unless this Notice was served by personal

17 delivery or posting as described in F.R.Civ.P.5(b)(2)(A)-(B). The Trustee will set a hearing date

18 and send out notice thereto if any such response is timely received. No hearing will be held if no

19 response and request for hearing is received.

20          If you fail to file a written response within seventeen (17) days from the date of the service

21 of this Notice of the Application, the Bankruptcy Court may treat such failure as a waiver of your

22 right to oppose the Application and may grant the requested relief.

23

24

25 Dated: March 4, 2021                       /s/ JASON M. RUND
                                                    Jason M. Rund
26                                                  Chapter 7 Trustee
27

28


                                                      -3-
         Case 2:20-bk-21020-BR             Doc 127      Filed 03/04/21       Entered 03/04/21 12:26:18           Desc
                                    PROOF OF
                                       Main   SERVICEPage
                                            Document  OF DOCUMENT
                                                          16 of 21
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                           SHERIDAN & RUND
                                           840 Apollo Street, Suite 351
                                           El Segundo, CA 90245

A true and correct copy of the foregoing document entitled (specify): Notice of Chapter 7 Trustee’s Application to Employ
Hahn Fife & Company, LLP as Accountants will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On March 4, 2021, I
checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

United States Trustee (LA), ustpregion16.la.ecf@usdoj.gov
Counsel For Trustee: Levene, Neale, Bender, Yoo & Brill, tjy@lnbyb.com, ctp@lnbyb.com, rps@lnbyb.com
Counsel for Petitioning Creditors: Andrew Goodman, agoodman@andyglaw.com
Counsel for Conservator, Robert Girardi: Leonard Pena, lpena@penalaw.com, penasomaecf@gmail.com,
penalr72746@notify.bestcase.com

SEE ATTACHED CONTINUED NEF SERVICE LIST.

                                                                                Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On March 4, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

Debtor: Thomas Vincent Girardi, 1126 Wilshire Blvd, Los Angeles, CA 90017
Debtor: Thomas Vincent Girardi, 100 Los Altos Drive, Pasadena, CA 91105

[ALL CREDTIORS SERVED – SEE ATTACHED MATRIX]
                                                                                Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _______, I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

March 4, 2021                  Laura Gitnick                                      /s/ Laura Gitnick
Date                           Printed Name                                       Signature
      Case 2:20-bk-21020-BR        Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18              Desc
                                   Main Document     Page 17 of 21
 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

   Rafey Balabanian , docket@edelson.com
   Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
   Sandor Theodore Boxer tedb@tedboxer.com
   Richard D Buckley richard.buckley@arentfox.com
   Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
   Jennifer Witherell Crastz   jcrastz@hrhlaw.com
   Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
   Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
   Lei Lei Wang Ekvall lekvall@swelawfirm.com,
lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   Richard W Esterkin richard.esterkin@morganlewis.com
   Timothy W Evanston tevanston@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
   Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
   James J Finsten , jimfinsten@hotmail.com
   James J Finsten jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com
   Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
lawyers.net,addy.flores@flpllp.com,laura.rucker@flpllp.com
   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
   Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
   M. Jonathan Hayes jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
   Razmig Izakelian razmigizakelian@quinnemanuel.com
   Lewis R Landau Lew@Landaunet.com
   Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
   Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
   Edith R Matthai ematthai@romalaw.com
   Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
   Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
   Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
   Carmela Pagay ctp@lnbyb.com
   Ambrish B Patel apatelEI@americaninfosource.com
   Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
   Matthew D. Resnik matt@rhmfirm.com,
roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
   Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
   Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
   Richard P Steelman rps@lnbyb.com, john@lnbyb.com
   Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
   Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
               Case 2:20-bk-21020-BR               Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18                              Desc
Label Matrix for local noticing                     Ally Bank
                                                   Main       Lease Trust - Assignor
                                                           Document           Page to18Vehicle
                                                                                         of 21 Daimler Trust
0973-2                                               4515 N Santa Fe Ave. Dept. APS                       c/o BK Servicing, LLC
Case 2:20-bk-21020-BR                                Oklahoma City, OK 73118-7901                         PO Box 131265
Central District of California                                                                            Roseville, MN 55113-0011
Los Angeles
Thu Mar 4 11:04:03 PST 2021
Frantz Law Group, APLC                               Levene Neale Bender Yoo & Brill LLP                  U.S. Legal Support, Inc.
2029 Century Park East                               XXXXXXXXXXXXXXXX
                                                     10250 Constellation Blvd Ste 1700                    c/o Portillo Ronk Legal Team
#400                                                 XXXXXXXXXXXXXX
                                                     Los Angeles, CA 90067-6253                           5716 Corsa Avenue
Los Angeles, CA 90067-2905                                                                                Suite 207
                                                                                                          Westlake Village, CA 91362-4059

Wells Fargo Vendor Financial Services, Inc.          Los Angeles Division                                 Erika Saldana
c/o Hemar, Rousso & Heald, LLP                       XXXXXXXXXXXX
                                                     255 East Temple Street,                              1757 Riverside Drive
15910 Ventura Blvd., 12th Floor                      XXXXXXXXXXXXX
                                                     Los Angeles, CA 90012-3332                           Glendale, CA 91201-2856
Encino, CA 91436-2802


Jill O’Callahan                                      John Abassian                                        Kimberly Archie
1437 Club View Drive                                 6403 Van Nuys Boulevard                              15210 Ventura Boulevard
Los Angeles, CA 90024-5305                           Van Nuys, CA 91401-1437                              Suite 307
                                                                                                          Sherman Oaks, CA 91403-3841


Robert M. Keese                                      US Legal Support                                     United States Trustee (LA)
22982 Rosemont Court                                 16825 Northchase DrSuite 900                         XXXXXXXXXXXXXXX
                                                                                                          915 Wilshire Blvd, Suite 1850
Murrieta, CA 92562-3075                              16825 Northchase DrSuite 900                         XXXXXXXXXXXXXX
                                                                                                          Los Angeles, CA 90017-3560
                                                     Houston, TX 77060-6004


Virginia Antonio                                     Gary A Starre                                        Jason M Rund (TR)
20413 Via Navarra                                    Starre & Cohn, APC                                   XXXXXXXX
                                                                                                          Sheridan  & Rund
Yorba Linda, CA 92886-3065                           15760 Ventura Blvd., Ste. 801                        XXXXXXXXXXXXX
                                                                                                          840  Apollo  Street, Suite 351
                                                     Encino, CA 91436-3018                                El  Segundo,
                                                                                                          XXXXXXXXXXXXX CA 90245-4762


Robert Girardi                                       Thomas Vincent Girardi
402 South Marengo Ave.                             XXXXXXXXXXXXXX
                                                    1126 Wilshire Boulevard
Suite B                                            XXXXXXXXXXXXXX
                                                    Los Angeles, CA 90017-1904
Pasadena, CA 91101-3113




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)California Attorney Lending II, Inc.              (u)Courtesy NEF                                      (u)Edelson PC




(u)KCC Class Action Services, LLC                    (u)L.A. Arena Funding, LLC                           (u)Stillwell Madison, LLC
               Case 2:20-bk-21020-BR            Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18             Desc
(d)Wells Fargo Vendor Financial Services, LLC    (d)ErikaDocument
                                                Main      Saldana Page 19 of 21    (d)Jill O’Callahan
c/o Hemar, Rousso & Heald, LLP                   1757 Riverside Drive                  1437 Club View Drive
15910 Ventura Blvd., 12th Floor                  Glendale, CA 91201-2856               Los Angeles, CA 90024-5305
Encino, CA 91436-2802


(d)John Abassian                                 (u)Judy Selberg                       (d)Kimberly Archie
6403 Van Nuys Boulevard                                                                15210 Ventura Boulevard
Van Nuys, CA 91401-1437                                                                Suite 307
                                                                                       Sherman Oaks, CA 91403-3841


(d)Robert M. Keese                               (d)Virginia Antonio                   (u)William F Savino
22982 Rosemont Court                             20413 Via Navarra
Murrieta, CA 92562-3075                          Yorba Linda, CA 92886-3065



End of Label Matrix
Mailable recipients    19
Bypassed recipients    15
Total                  34
         Case 2:20-bk-21020-BR             Doc 127      Filed 03/04/21       Entered 03/04/21 12:26:18           Desc
                                    PROOF OF
                                       Main   SERVICEPage
                                            Document  OF DOCUMENT
                                                          20 of 21
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                           SHERIDAN & RUND
                                           840 Apollo Street, Suite 351
                                           El Segundo, CA 90245

A true and correct copy of the foregoing document entitled (specify): Chapter 7 Trustee’s Application to Employ Hahn Fife
& Company, LLP as Accountants; Declaration of Donald T. Fife re Disinterestedness in Support Thereof will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On March 4, 2021, I
checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

United States Trustee (LA), ustpregion16.la.ecf@usdoj.gov
Counsel For Trustee: Levene, Neale, Bender, Yoo & Brill, tjy@lnbyb.com, ctp@lnbyb.com, rps@lnbyb.com
Counsel for Petitioning Creditors: Andrew Goodman, agoodman@andyglaw.com
Counsel for Conservator, Robert Girardi: Leonard Pena, lpena@penalaw.com, penasomaecf@gmail.com,
penalr72746@notify.bestcase.com

SEE ATTACHED CONTINUED NEF SERVICE LIST.
                                                                                Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On March 4, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

Debtor: Thomas Vincent Girardi, 1126 Wilshire Blvd, Los Angeles, CA 90017
Debtor: Thomas Vincent Girardi, 100 Los Altos Drive, Pasadena, CA 91105


                                                                                Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _______, I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

March 4, 2021                  Laura Gitnick                                      /s/ Laura Gitnick
Date                           Printed Name                                       Signature
      Case 2:20-bk-21020-BR        Doc 127 Filed 03/04/21 Entered 03/04/21 12:26:18              Desc
                                   Main Document     Page 21 of 21
 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

   Rafey Balabanian , docket@edelson.com
   Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
   Sandor Theodore Boxer tedb@tedboxer.com
   Richard D Buckley richard.buckley@arentfox.com
   Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
   Jennifer Witherell Crastz   jcrastz@hrhlaw.com
   Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
   Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
   Lei Lei Wang Ekvall lekvall@swelawfirm.com,
lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   Richard W Esterkin richard.esterkin@morganlewis.com
   Timothy W Evanston tevanston@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
   Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
   James J Finsten , jimfinsten@hotmail.com
   James J Finsten jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com
   Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
lawyers.net,addy.flores@flpllp.com,laura.rucker@flpllp.com
   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
   Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
   M. Jonathan Hayes jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
   Razmig Izakelian razmigizakelian@quinnemanuel.com
   Lewis R Landau Lew@Landaunet.com
   Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
   Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
   Edith R Matthai ematthai@romalaw.com
   Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
   Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
   Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
   Carmela Pagay ctp@lnbyb.com
   Ambrish B Patel apatelEI@americaninfosource.com
   Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
   Matthew D. Resnik matt@rhmfirm.com,
roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
   Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
   Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
   Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
   Richard P Steelman rps@lnbyb.com, john@lnbyb.com
   Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
   Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
